Citation Nr: 1026906	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  00-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue on appeal was previously before the Board in December 
2004 and June 2007.  It was remanded both times for additional 
evidentiary development and/or to cure a procedural defect.  

Also before the Board in June 2007 was a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left elbow 
injury.  The Board denied this claim and the Veteran did not 
appeal the denial.  The issue is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

In its June 2007 Remand, the Board directed that attempts be made 
to obtain VA medical records identified by the Veteran as being 
at VA medical facilities in Tampa, Florida, in 1975; at 
Martinsburg, West Virginia, in 1975; and at the Kansas City, 
Missouri, VA medical facility from 1976 to 1998.  In August 2008, 
VA was informed that no records could be found at the Tampa, 
Florida facility or from an Orlando, Florida facility.  In 
September 2009, VA made formal findings that medical records from 
Martinsburg, West Virginia, in 1975 and records from the Kansas 
City, Missouri, VA medical facility from 1976 to 1998 were 
unavailable.  

Significantly, the Veteran has not been provided with proper 
notification regarding the unsuccessful attempts to obtain the 
evidence he identified as pertinent to his claim.  

Pursuant to 38 U.S.C.A. § 5103A(b)(2), whenever the Secretary, 
after making such reasonable efforts (as described in the 
section), is unable to obtain all of the relevant records sought, 
the Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  Such a 
notification shall-

(A) identify the records the Secretary is unable to obtain; 

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and 

(C) describe any further action to be taken by the 
Secretary with respect to the claim. 

This provision of the VCAA is codified at 38 C.F.R. § 3.159(e) as 
the duty to notify a claimant of the inability to obtain records.   

As provided by 38 C.F.R. § 3.159(e)(1), if VA makes reasonable 
efforts to obtain relevant non-Federal records, but is unable to 
obtain them, or after continued efforts to obtain Federal records 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA is required to 
provide the claimant with oral or written notice of that fact.  A 
record of any oral notice conveyed to the claimant must be made.  
For non-Federal records requests, VA may provide the notice at 
the same time it makes its final attempt to obtain the relevant 
records.  In either case, the notice must contain the following 
information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the 
records; 

(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was 
unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible 
for providing the evidence. 

A review of the claims file reveals that VA has not complied with 
the duty to notify a claimant of the inability to obtain records.  
No letter has been sent to the Veteran which includes all of the 
above information with regard to VA's unsuccessful attempts to 
obtain the outstanding medical records.  The Veteran must be 
provided with proper notice which complies with VA's duty to 
notify a claimant of the inability to obtain records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must inform the Veteran of the 
following: (a) the specific records the 
AMC/RO is unable to obtain as set out above; 
(b) the efforts that the AMC/RO made to 
obtain those records; and (c) any further 
action to be taken by the AMC/RO with respect 
to the claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The RO/AMC must provide this 
notice for all evidence which VA attempted to 
obtain without success during the course of 
the appeal.  The Veteran must then be given 
an opportunity to respond.  

2.  After completing any additional 
development deemed necessary, readjudicate 
the claim.  If the benefit requested on 
appeal is not fully granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, which 
addresses all of the evidence obtained/action 
taken after the issuance of the last 
supplemental statement of the case in 
November 2009, and provide the Veteran an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

